DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-27 of U.S. Application No. 16/721,801 filed on 12/19/2019 have been examined.
Terminal Disclaimer filed and approved on 07/08/2022.
Claims 1-4, 10-16, 18, and 20-27 are pending in Instant Application.

Response to Arguments
In regards to the Double Patenting rejection: Applicant’s filing of the Terminal declaimer on 07/08/2022 was considered and approved on 07/08/2022. The previous Double Patenting rejection to claims 1, 10-15, and 18 has been withdrawn.

Allowable Subject Matter
Claims 1-4, 10-16, 18, and 20-27 are allowed over the prior art of record.
As per claims 1 and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the information associated with the alert comprises at least one of an alert type, a vehicle speed, a vehicle acceleration, and a time of the alert; wherein the drive summary comprises: a visual summary comprising a map of a route of the drive with visual indicators of the alert and one or more additional alerts at a location on the map where the alerts occurred, the visual indicator, [[and]] one or more user interface (UT) elements configured to display selected types of alerts and potential hazards on the map and to not display unselected types of alerts and potential hazards on the map; and information comparing the performance of the driver to a cohort or population.
Claims 2-4, 10-16, 18, and 20-27 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662